             Case 1:20-mc-00029 Document 1 Filed 01/16/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
      Plaintiff,

                       v.                            In Equity No. 54-141

 THE WOOL INSTITUTE, INC.,
      Defendant.




                       MOTION OF THE UNITED STATES TO
                   TERMINATE A LEGACY ANTITRUST JUDGMENT

       Plaintiff, United States of America (“United States”), moves to terminate the judgment in

the above-captioned antitrust case pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. As explained in the accompanying United States’ Memorandum of Law in Support

of its Motion to Terminate a Legacy Antitrust Judgment, the United States has concluded that

because of age and changed circumstances since its entry, this decades-old judgment no longer

serves to protect competition. The United States gave the public notice and the opportunity to

comment on its intent to seek termination of the judgment in the above-captioned case; it

received no comments opposing termination. For these and other reasons explained in the

accompanying memorandum, the United States requests that this judgment be terminated.
           Case 1:20-mc-00029 Document 1 Filed 01/16/20 Page 2 of 2



                                    Respectfully submitted,



Dated: January 16, 2020              /s/ Barry L. Creech
                                    Barry L. Creech (DC Bar No. 421070)
                                    Trial Attorney
                                    Antitrust Division
                                    United States Department of Justice
                                    450 Fifth St., NW; Suite 4042
                                    Washington, DC 20530
                                    Telephone: (202) 307-2110
                                    Facsimile: (202) 307-5802
                                    Email: barry.creech@usdoj.gov




                                       2
